Citation Nr: 0631013	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for coronary artery disease 
status post myocardial infarction as secondary to service-
connected anxiety reaction with depressive features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from August 1942 
to March 1946. 

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The matter was remanded for further 
development in December 2004.  It has been returned to the 
Board for further appellate review.

Pursuant to a motion of the appellant's representative, this 
matter was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).


FINDING OF FACT

It is at least as likely as not that the veteran's service-
connected anxiety reaction significantly caused his coronary 
artery disease.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor 
coronary artery disease status post myocardial infarction was 
incurred secondary to service-connected anxiety reaction with 
depressive features.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.326 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The veteran's claims for secondary service connection, 
including based on aggravation, for coronary artery disease 
status post myocardial infarction, is granted in full by this 
decision, and hence there is no reasonable possibility that 
further notice to the veteran or claim development assistance 
will further the claims. 

Claims for Service Connection for Coronary Artery Disease 
Status Post Myocardial Infarction as Secondary to Service-
Connected Anxiety Reaction with Depressive Features 

The veteran here contends, in effect, that his service-
connected anxiety reaction with depressive features caused or 
contributed to his coronary artery disease, or otherwise 
aggravated that condition.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).  
Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a doctrine of reasonable doubt, 
pursuant to 38 U.S.C.A. § 5107, is for application only when 
there was an approximate balance of positive and negative 
evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
The Court then described the benefit of the doubt doctrine as 
akin to the sandlot baseball rule that "the tie goes to the 
runner." Gilbert v. Derwinski, 1 Vet. App. at 55. 

The veteran has been service connection for anxiety reaction 
with depressive features.  Historical records reflect that 
the veteran served in the Coast Guard from August 1942 and 
March 1946, including as a Boatswain's Mate for 21 months in 
the European Theater of Operations, with combat in Africa, 
Sicily, Salerno, and Anzio.  Post-service records reflect a 
long history of nervousness originating in service, with a 10 
percent rating first granted for an anxiety reaction 
effective from January 1952.  The veteran's psychiatric 
disorder progressed over the years, requiring treatment with 
various medications.  The veteran is currently rated 
70-percent disabled for his psychiatric disorder.  

Upon VA psychiatric examination in June 2003, symptoms 
included being depressed much of the time, dwelling on 
physical ailments, and occasional anxiety at bedtime.  
Anxiety, arthritis, and advanced age were all noted to 
contribute to occupational incapacity.  

Greater anxiety was noted upon a prior VA psychiatric 
examination in September 2001 addressing his heart condition, 
consistent with the assessment that the veteran's psychiatric 
disability was manifested in part by dwelling on his physical 
ailments.

Private cardiovascular treatment and hospitalization records 
reflect that the veteran had ongoing treatment for 
cardiovascular disease at least since the 1970s, with 
hospitalization for cardiac catheterization in July 1984, 
hospitalization for a myocardial infarction in November 1988, 
and hospitalization for a repeat catheterization in January 
1989, with assessed residual subtotal occlusion of the mid-
right circumflex artery post.  In short, ongoing, progressive 
arteriosclerotic cardiovascular disease has been observed and 
treated medically.  

In a September 2001 letter, L. S., M.D., a private treating 
cardiologist, informed that the veteran had ongoing multi-
vessel disease.  The physician also noted the veteran's 
history of multiple military campaigns in service with 
considerable residual anxiety.  The physician opined, "[...] 
this veteran's anxiety state contributed in large measure to 
his coronary disease."

Upon VA examination in March 2006, the examiner noted the 
veteran's coronary artery disease, and opined that the 
veteran's service-connected anxiety reaction with depressive 
features aggravated his heart condition.  The examiner 
further noted that a possible mode of aggravation in such 
circumstances was "an increase in sympathetic activity 
[aggravating] coronary artery disease," though this theory 
as to mechanism amounted to a "resort to speculation."

The Board need not here concern itself with the mechanisms of 
contribution or aggravation of coronary artery disease by the 
veteran's service-connected anxiety reaction with depressive 
features.  It is sufficient that there are two affirmative 
opinions, even though one concludes that the coronary artery 
disease was substantially 'contributed to' by the psychiatric 
impairment and the other concludes that it was aggravated 
thereby.  Absent a contrary opinion, the weight of the 
evidence favors a grant of service connection for coronary 
artery disease status post myocardial infarction, as 
secondary to service-connected anxiety reaction with 
depressive features.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.310.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for coronary artery disease status post 
myocardial infarction is granted on the basis of aggravation 
by a service connected disorder.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


